DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims
Applicant’s response filed on 10/4/2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 4/5/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
Claims 19 and 40 have been amended. Claims 19, 24, 29, 32-34, 40 and 47-51 are pending. Claims 40 and 47-51 are currently withdrawn. Claims 19, 24, 29 and 32-34 are examined in the current action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PRO 62/295,390, PCT/US17/17652 and CON of 15/998,558 filed on 2/15/2016, 2/13/2017 and 7/10/2020, respectively, under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 2/15/2016. 

Notice of Non-Compliance
This application discloses nucleic acid and/or amino acid sequences that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 through 1.825 (the 
Applicant is required to comply with all sequence rules set forth in 37 CFR 1.821 through 1.825 in the next substantive response. This requirement will not be held in abeyance, and failure to comply with these requirements may result in ABANDONMENT of the application under 37 CFR 1.821(g). Direct the reply to the undersigned. 

Claim Objections
As stated in the previous office action mailed 4/5/2021, claims 40 and 47-51 are currently withdrawn. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (original), (currently amended), (canceled), (withdrawn), (previously presented), (new) and (not entered), see MPEP 714. Applicant is required to indicate claims 40 and 47-51 as (withdrawn). 

Statement on Claim Interpretation
Claim 19 describes a first and second gRNA being complementary to a first and second target sequence. Without specifying the extent of complementarity, the gRNAs recited in claim 19 are only complementary to at least 1 nucleotide of the target sequence. Thus, the gRNAs recited in claim 19 reads on an exceptionally broad range of gRNAs which only need to contain 1 complementary nucleotide from their respective target sequences.
Furthermore according to instant Fig 11A (shown below), GagD occurs within the coding region of the Gag gene. Thus, any gRNA targeting the Gag gene (by definition) would be complementary to at least 1 nucleotide from the GagD gene. 

    PNG
    media_image1.png
    198
    768
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boerner et al. AAV Vector-Mediated CRISPR Attacks on Proviral HIV-1 DNA for Purging of Cellular Reservoirs." Molecular Therapy 23 (2015): S25 (hereinafter Boerner, reference of record). This rejection is repeated for the same .
Boerner describes an approach to target, cut and destroy integrated HIV-1 proviral DNA with AAV/CRISPR vectors in human cells. Boerner created AAV vectors that express two essential CRISPR components including a Cas9 protein and a guide RNA directed against either the HIV-1 LTRs or against viral structural genes. Boerner found a superior 65% transduction efficiency when using AAV9 when compared to other AAV serotypes. Boerner evaluated the AAV/CRISPR vector efficacy and specificity using a T7 endonuclease assay which showed successful Cas-9 mediated induction of double-stranded DNA breaks at the specific HIV-1 target regions. Boerner also investigated a multiplex approach using three gRNAs under the control of the U6, H1 and 7SK promoters in a single vector particle. Boerner engineered this template to co-express gRNAs against two HIV-1 LTRs and the HIV viral Gag gene and compared its potency with single gRNA vectors. Boerner observed the elimination of integrated HIV from latently infected human cells. Accordingly, claims 19 and 24 are anticipated by the disclosure of Boerner. 

Response to Traversal
Applicant traverses the instant rejection by arguing that Boerner is silent as to targeting the combination of LTR and GagD. Applicant acknowledges that Boerner targets the Gag gene but states that Boerner does not specify which region within Gag to target. 
This argument has been fully considered, but is not found convincing. As described previously in the claim interpretation section, GagD occurs within the coding region of the Gag gene. Thus, any gRNA targeting the Gag gene would be complementary to at least 1 nucleotide from the GagD gene. Furthermore, Boerner describes “simultaneous cleavage” at three different sites (5’LTR, 3’LTR and gag). Thus, Boerner demonstrates the simultaneous targeting of complementary gRNAs to LTR and GagD regions.
necessarily demonstrate the excision of intervening sequences. The affidavit mentions that since the disclosure of Boerner is ambiguous, it is not evident that the methods of Boerner result in the excision of intervening sequences. 
This argument has been fully considered, but is not found convincing. Although the disclosure of Boerner is brief, it is not ambiguous and provides a clear description for targeting integrated HIV using CRISPR. Patents are relevant as prior art for all they contain. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, see MPEP 2123. Boerner demonstrated successful Cas-9 mediated induction of double-stranded DNA breaks at the specific HIV-1 target regions with gRNAs sharing at least 1 nucleotide complementarity to LTR and GagD regions and subsequent “repair” mechanisms. Boerner states that this method allowed for the elimination of integrated HIV from latently infected cells. Thus, Boerner describes the excision of HIV from latently infected cells. One of ordinary skill would understand that Cas-9 mediated induction of double-stranded DNA breaks (cleavage) would result in endogenous repair mechanisms like non-homologous end joining (NHEJ) which would lead to the excision of a targeted fragment between cleavage sites.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Boerner (supra) as applied to claims 19 and 24 above in further view of in view of Hu et al. "RNA-directed gene editing specifically eradicates latent and prevents new HIV-1 infection." Proceedings of the National Academy of Sciences 111.31 (2014): 11461-11466 (hereinafter Hu, reference of record) and Sternberg et al. "Expanding the biologist’s toolkit with CRISPR-Cas9." Molecular cell 58.4 (2015): 568-574 (hereinafter Sternberg, reference of record). This rejection is repeated for the same reasons as outlined in the office action mailed 4/5/2021. A response to applicant’s traversal is found below.
A description of Boerner can be found above. Boerner does not expressly describe targeting LTRs within the U3, R or U5 regions, nucleic acid sequence encoding a tracrRNA or a nuclear localization signal. 
Hu describes a similar multiplex LTR-gRNAs/Cas9 system for suppressing HIV-1 replication and reactivation in latently HIV-1 infected cells (Hu, abstract). Hu describes highly specific targets within the HIV-1 LTR U3, R and U5 regions (Hu, Results para 1 and Fig 1). Hu used a lentiviral vector to transfect the target cells (Hu, Fig 3). Hu found that all four of the LTR gRNAs worked well with different cell lines, indicating the broad applicability of the technique (Hu, conclusion last paragraph). 
Sternberg provides a review of CRISPR-Cas9 systems and tools thereof (Sternberg, abstract). Sternberg describes Type II CRISPR systems which employ tracrRNA to facilitate Cas9 recruitment and genome editing efficiency (Sternberg, “RNA-guided DNA targeting by Cas9”). Sternberg states that Cas9 functions naturally within a dual-guide RNA composed of crRNA and tracrRNA to facilitate cas9 
It would have been prima facie obvious to one of ordinary skill in the art to target LTRs within the U3, R or U5 regions as described by Hu using the AAV9/CRISPR vector described by Boerner. It would have been a matter of combining known prior art elements according to known methods since both Hu and Boerner are targeting similar LTR regions within the HIV-1 virus. One would have been motivated to target the U3, R or U5 regions in order to more efficiently target and suppress latent HIV-1 infected cells. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to express a nuclear localization signal and tracrRNA as described by Sternberg using the Cas9/gRNA based therapy described by Boerner and Hu. It would have been a matter of combining known prior art elements according to known methods since Type II CRISPR systems using tracrRNA are well known in the art as shown by Sternberg in addition to expressing a nuclear localization signal to improve trafficking of Cas9 targets to the cell nucleus. One would have been motivated to make this combination in order to improve the genome targeting and editing efficiency of the AAV9/CRISPR vectors against the HIV-1 virus. One would have a reasonable expectation of success given the high targeting efficiency of AAV9/CRISPR vector described by Boerner. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.
Response to Traversal
Applicant traverses the instant rejection by arguing that Hu is directed to targeting sites within the HIV-LTR regions only. Applicant references the Craddick declaration in arguing that Hu does not describe targeting the GagD region. 
prima facie obvious to one of ordinary skill in the art to target LTRs within the U3, R or U5 regions as described by Hu using the AAV9/CRISPR vector described by Boerner. It would have been a matter of combining known prior art elements according to known methods since both Hu and Boerner are targeting similar LTR regions within the HIV-1 virus. One would have been motivated to target the U3, R or U5 regions in order to more efficiently target and suppress latent HIV-1 infected cells.
Applicant further argues unexpected results of targeting GagD and LTR. Applicant references Fig 4D and Example 1 from the instant specification to show that targeting GagD specifically, rather than any other Gag region, is more effective at reducing luciferase activity. 
 This argument has been fully considered, but is not found convincing. As described previously, claim 19 reads on an exceptionally broad range of gRNAs which only need to contain 1 complementary nucleotide from their respective target sequences. Thus, as currently claimed, one of ordinary skill would not expect the same results over the breadth of possible gRNAs encompassed in the current claims. 

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717 .02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 19, 24, 29 and 32-34 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4 of US patent 9,981,020 (US application number 15/148,261), published 5/29/2018. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are coextensive in scope relating a retrovirus comprising a CRISPR-associated endonuclease and multiple gRNAs specific to HIV. The patented claims also describe a retrovirus comprising a CRISPR-associated endonuclease and two or more different multiplex gRNAs which are complementary to different nucleic acids in the LTR of HIV-1. Thus, the patented claims embrace the instant invention. 

Response to Traversal
Applicant traverses the instant rejection by arguing that the Office has not demonstrated each and every feature of the claimed invention. Applicant points to claim amendments and states that the Office provides no reasoning as to why the issued patent provides any reason to target both the LTR region and GagD region for HIV excision. 
This argument has been fully considered, but is not found convincing. As described previously, claim 19 reads on an exceptionally broad range of gRNAs which only need to contain 1 complementary nucleotide from their respective target sequences. Thus, the presently claimed invention reads on the same composition and gRNAs claimed in US patent 9,981,020 since at least one complementary nucleotide is shared. 

Claims 19, 24, 29 and 32-34 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-7 of US application number US 16/875,271 (Notice of allowance issued on 11/4/2021). This rejection is newly applied to address applicant’s claim amendments on 10/4/2021.  


Claims 19, 24, 29 and 32-34 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2, 16-17, 19-20, 26, 29 and 50-57 of pending US application number US 15/578,372. This rejection is newly applied to address applicant’s claim amendments on 10/4/2021.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are co-extensive in scope relating an expression vector comprising a CRISPR-associated endonuclease and multiple gRNAs specific to HIV. The co-pending claims also describe gRNAs targeting the LTR and GagD regions of a retroviral sequence. Therefore, the co-pending claims embrace the presently claimed invention. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633